Exhibit 10.1

AMERICAN RAILCAR INDUSTRIES, INC.
2005 EQUITY INCENTIVE PLAN
As Amended and Restated Effective as of June 9, 2015.


1.    Purpose and Eligibility. The purpose of this 2005 Equity Incentive Plan,
as amended and restated effective as of June 9, 2015 (the "Plan"), of American
Railcar Industries, Inc., a North Dakota corporation (the "Company") is to
provide for the issuance of Stock Options, Restricted Stock, Other Stock-Based
Awards and Performance-Based Cash Awards (each, an "Award") to employees,
officers, directors, consultants and advisors of the Company and its Parents and
Subsidiaries. Any person to whom an Award has been granted under the Plan is
called a "Participant.” Additional definitions are contained in Section 12.


2.    Effective Date/Expiration of Plan. The Plan as originally adopted became
effective on December 23, 2005, and was subsequently amended on February 28,
2006. The Plan is hereby amended and restated in the form set forth herein,
effective upon the approval of the amended and restated Plan by the stockholders
of the Company at the Company’s 2015 annual stockholders’ meeting. If
stockholder approval of the Plan is obtained, no Award shall be granted under
the Plan on or after April 28, 2025, but Awards previously granted may extend
beyond that date; provided that no Award (other than a Stock Option or an Other
Stock-Based Award that is a stock appreciation right, whether settled in cash or
stock) that is intended to be “performance-based” under Section 162(m) of the
Code shall be granted on or after the first meeting of the Company’s
stockholders that occurs in the fifth year following the year of stockholder
approval of the Plan unless the Performance Goals set forth on Exhibit A are
reapproved (or other designated performance goals are approved) by the
stockholders by such date.


3.    Administration.


a.    Administration by the Committee. The Plan will be administered by the
Committee. The Committee, in its sole and absolute discretion, shall have the
authority to grant and amend Awards, to adopt, amend and repeal rules relating
to the Plan and to interpret and correct the provisions of the Plan and any
Award. The Committee shall have authority, subject to the express limitations of
the Plan, (i) to select the Participants to whom Awards may from time to time be
granted hereunder, (ii) to construe and determine the respective Award
agreement, Awards and the Plan, (iii) to prescribe, amend and rescind rules and
regulations relating to the Plan and any Awards, (iv) to determine the number of
shares of Common Stock to be covered by each Award granted hereunder, (v) to
determine the terms and provisions of the respective Award agreements and Awards
(including, without limitation, the share price, any restriction or limitation,
any vesting schedule or acceleration thereof, or any forfeiture restrictions or
waiver thereof, regarding any Award, and the shares of Common Stock relating
thereto, based on such factors, if any, as the Committee shall determine, in its
sole and absolute discretion), which terms and provisions need not be identical,
and (vi) to make all other determinations in the judgment of the Committee
necessary or desirable for the administration and interpretation of the Plan.
The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award agreement or Award in the manner and
to the extent it shall deem expedient to carry the Plan, any Award agreement or
Award into effect and it shall be the sole and final judge of such expediency.
All decisions, interpretations or other actions made or taken by the Committee
shall be final, binding and conclusive on the Company and all employees and
other Participants and their respective heirs, executors, administrators,
successors and assigns. To the extent applicable, the Plan is intended to comply
with the applicable requirements of Rule 16b-3 and with respect to Awards
intended to be “performance-based,” the applicable provisions of Section 162(m)
of the Code and shall be limited, construed and interpreted in a manner so as to
comply therewith.


b.    Designation of Consultants/Liability. The Committee may employ such legal
counsel, accountants, consultants and agents as it may deem desirable for the
administration of the Plan and may rely upon any opinion received from any such
counsel, accountant or consultant and any computation received from any such
consultant or agent. Expenses incurred by the Committee or the Board in the
engagement of any such counsel, accountant, consultant or agent shall be paid by
the Company. The Committee, its members and any person designated pursuant to
this paragraph (b) shall not be liable for any action or determination made with
respect to the Plan. To the maximum extent permitted by applicable law, no
member or former member of the Committee or of the Board shall be liable for any
action or determination made with respect to the Plan or any Award granted under
it. To the maximum extent permitted by applicable law and the Certificate of
Incorporation and By-Laws of the Company and to the extent not covered by
insurance directly insuring such person, each member or former member of the
Committee or of the Board shall be indemnified and held harmless by the Company
against any cost or expense.


c.    Delegation. To the extent permitted by applicable law and stock exchange
rules, the Committee may delegate any or all of its powers under the Plan to one
or more committees or subcommittees or may delegate to one or more executive
officers of the Company the power to grant Awards and exercise such other powers
under the Plan as the Committee may determine, provided that the Committee shall
fix the maximum number of Awards to be granted and the maximum number of shares
issuable to any one Participant pursuant to Awards granted by such executive
officers.






--------------------------------------------------------------------------------



d.    Applicability of Section Rule 16b-3. To the extent applicable, the Plan
shall be administered in a manner consistent with Rule 16b-3, such that all
grants of Awards hereunder to Reporting Persons, as hereinafter defined, shall
be exempt under such rule. Those provisions of the Plan that make express
reference to Rule 16b-3 or that are required in order for certain equity
transactions to qualify for exemption under Rule 16b-3 shall apply only to such
persons as are required to file reports under Section 16(a) of the Exchange Act
(a "Reporting Person").


e.    Applicability of Section 162(m). Notwithstanding any provisions in this
Plan to the contrary, whenever the Committee is authorized to exercise its
discretion in the administration or amendment of this Plan or any Award
hereunder or otherwise, the Committee may not exercise such discretion in a
manner that would cause any outstanding Award that is intended to qualify as
performance-based compensation under Code Section 162(m) to fail to so qualify
under Code Section 162(m).


4.    Stock Available for Awards.


a.    Number of Shares. Subject to adjustment under Section 4(c), the aggregate
number of shares of common stock of the Company (the "Common Stock") that may be
the subject of Awards or issued pursuant to the Plan is one million (1,000,000).
If any Award expires, or is terminated, surrendered or forfeited, in whole or in
part, the unissued Common Stock covered by such Award shall again be available
for the grant of Awards under the Plan. If an Award granted under the Plan shall
expire or terminate for any reason without having been exercised in full, the
unpurchased shares subject to such Award shall again be available for subsequent
Awards under the Plan, and if shares of Common Stock issued pursuant to the Plan
are repurchased by, or are surrendered or forfeited to, the Company at no more
than the price paid for such shares, such shares of Common Stock shall again be
available for the grant of Awards under the Plan. Shares issued under the Plan
may consist in whole or in part of authorized but unissued shares or treasury
shares. Notwithstanding anything to the contrary herein, Awards that may be
settled solely in cash shall not be deemed to use any shares of Common Stock
under the Plan.


b.    Per-Participant Limit. Subject to adjustment under Section 4(c), no
Participant may be granted Stock Options, Restricted Stock or Other Stock-Based
Awards denominated in shares of Common Stock during any one fiscal year of the
Company to purchase more than three hundred thousand (300,000) shares of Common
Stock. The aggregate amount of compensation to be paid to any one Participant in
respect of all Other Stock-Based Awards denominated in dollars and
Performance-Based Cash Awards, and granted to such Participant in any one fiscal
year of the Company, shall not exceed $5,000,000 and any Awards that are
cancelled during the year shall be counted against this limit to the extent
required by Section 162(m) of the Code.


c.    Adjustment to Common Stock. The existence of the Plan and the Awards shall
not affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize (i) any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, (ii) any merger or consolidation of the Company or any Affiliate,
(iii) any issuance of bonds, debentures, preferred or prior preference stock
ahead of or affecting the Common Stock, (iv) the dissolution or liquidation of
the Company or any Affiliate, (v) any sale or transfer of all or part of the
assets or business of the Company or any Affiliate, or (vi) any other corporate
act or proceeding. Subject to Section 9, in the event of any stock split,
reverse stock split, stock dividend, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off, split-up, or other similar change in
capitalization or similar event, (i) the number and class of securities
available for Awards under the Plan and the per-Participant share limit, (ii)
the number and class of securities, vesting schedule and purchase/exercise price
per share subject to each outstanding Award, (iii) the repurchase price per
security subject to repurchase, and (iv) the terms of each other outstanding
Award shall be adjusted by the Company (or substituted Awards may be made if
applicable) to the extent the Committee shall determine, in good faith, that
such an adjustment (or substitution) is appropriate or necessary to prevent
substantial dilution or enlargement of the rights of Participants under the
Plan. Notwithstanding the foregoing, (x) any adjustments made pursuant to this
paragraph (c) to Awards that are considered “non-qualified deferred
compensation” within the meaning of Code Section 409A shall be made in a manner
intended to comply with the requirements of Section 409A; and (y) any
adjustments made pursuant to this paragraph (c) to Awards that are not
considered “non-qualified deferred compensation” subject to Code Section 409A
shall be made in a manner intended to ensure that after such adjustment, the
Awards either (A) continue not to be subject to Code Section 409A or (B) comply
with the requirements of Code Section 409A. Fractional shares of Common Stock
resulting from any adjustment in Awards pursuant to this paragraph (c) shall be
aggregated until, and eliminated at, the time of exercise by rounding-down for
fractions less than one-half and rounding-up for fractions equal to or greater
than one-half. No cash settlements shall be made with respect to fractional
shares eliminated by rounding.


5.    Stock Options.


a.    General. The Committee may grant options to purchase Common Stock (each,
an "Option") and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option and the shares of Common
Stock issued upon the exercise of each Option,



--------------------------------------------------------------------------------



including, but not limited to, vesting provisions, repurchase provisions and
restrictions relating to applicable federal or state securities laws. Each
Option will be evidenced by a Stock Option Agreement, consisting of a Notice of
Stock Option Award and a Stock Option Award Agreement (collectively, a “Stock
Option Agreement”).


b.    Incentive Stock Options. An Option that the Committee intends to be an
incentive stock option (an "Incentive Stock Option") as defined in Section 422
of the Code, as amended, or any successor statute (“Section 422”), shall be
granted only to an employee of the Company and shall be subject to and shall be
construed consistently with the requirements of Section 422 and regulations
thereunder. The Committee and the Company shall have no liability if an Option
or any part thereof that is intended to be an Incentive Stock Option does not
qualify as such. An Option or any part thereof that does not qualify as an
Incentive Stock Option is referred to herein as a "Nonstatutory Stock Option" or
"Nonqualified Stock Option."


c.    Dollar Limitation. For so long as the Code shall so provide, Options
granted to any employee under the Plan (and any other incentive stock option
plans of the Company) which are intended to qualify as Incentive Stock Options
shall not qualify as Incentive Stock Options to the extent that such Options, in
the aggregate, become exercisable for the first time in any one calendar year
for shares of Common Stock with an aggregate Fair Market Value of more than
$100,000. The amount of Incentive Stock Options that exceed such $100,000
limitation shall be deemed to be Nonqualified Stock Options. For the purpose of
this limitation, unless otherwise required by the Code or regulations of the
Internal Revenue Service or determined by the Committee, Options shall be taken
into account in the order granted, and the Committee may designate that portion
of any Incentive Stock Option that shall be treated as Nonqualified Option in
the event that the provisions of this paragraph apply to a portion of any
Option. The designation described in the preceding sentence may be made at such
time as the Committee considers appropriate, including after the issuance of the
Option or at the time of its exercise.


d.    Exercise Price. The Committee shall establish the exercise price (or
determine the method by which the exercise price shall be determined) at the
time each Option is granted and specify the exercise price in the applicable
Stock Option Agreement, provided, however, in no event may the per share
exercise price be less than the Fair Market Value of the Common Stock on the
date of grant. In the case of an Incentive Stock Option granted to a Participant
who, at the time of grant of such Option, owns stock representing more than ten
percent (10%) of the voting power of all classes of stock of the Company or any
parent or subsidiary, then the exercise price shall be no less than 110% of the
Fair Market Value of the Common Stock on the date of grant. In the case of a
grant of an Incentive Stock Option to any other Participant, the exercise price
shall be no less than 100% of the Fair Market Value of the Common Stock on the
date of grant.


e.    Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Committee may specify in the
applicable Stock Option Agreement; provided that the term of any Incentive Stock
Option may not be more than ten (10) years from the date of grant. In the case
of an Incentive Stock Option granted to a Participant who, at the time of grant
of such Option, owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or any parent or subsidiary,
the term of the Option shall be no longer than five (5) years from the date of
grant.


f.    Exercise of Option. Options may be exercised only by delivery to the
Company of a written notice of exercise signed by the proper person together
with payment in full as specified in Section 5(g) and the Stock Option Agreement
for the number of shares for which the Option is exercised.


g.    Payment Upon Exercise. Common Stock purchased upon the exercise of an
Option shall be paid for by one or any combination of the following forms of
payment as permitted by the Committee in its sole and absolute discretion:


i.    in cash or by check, bank draft or money order payable to the order of the
Company (denominated in U.S. Dollars);


ii.    only if the Common Stock is then publicly traded on a national securities
exchange or quoted on a national quotation system sponsored by the Financial
Industry Regulatory Authority, by delivery of an irrevocable and unconditional
undertaking by a creditworthy broker (that is reasonably acceptable to the
Committee) to deliver promptly to the Company sufficient funds to pay the
exercise price, or delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker (that is
reasonably acceptable to the Committee) to deliver promptly to the Company cash
or a check sufficient to pay the exercise price;


iii.    to the extent explicitly provided in the applicable Stock Option
Agreement, by delivery of shares of Common Stock owned by the Participant valued
at Fair Market Value; and


iv.    payment of such other lawful consideration as the Committee may
determine.



--------------------------------------------------------------------------------





Except as otherwise expressly set forth in a Stock Option Agreement, the
Committee shall have no obligation to accept consideration other than cash or
cash equivalent. The fair market value of any shares of the Company's Common
Stock or other non-cash consideration that may be delivered upon exercise of an
Option shall be determined in such manner as may be prescribed by the Committee.


h.    Acceleration, Extension, Etc. The Committee may, in its sole and absolute
discretion, and in all instances subject to any relevant tax and accounting
considerations that may adversely impact or impair the Company, (i) accelerate
the date or dates on which all or any particular Options or Awards granted under
the Plan may be exercised, or (ii) extend the dates during which all or any
particular Options or Awards granted under the Plan may be exercised or vest.


6.    Restricted Stock.


a.    Grants. The Committee may grant Awards of Restricted Stock entitling
recipients to acquire shares of Common Stock. Subject to the provisions of the
Plan, the Committee shall determine the eligible Participants to whom, and the
time or times at which such Awards will be granted, the number of shares to be
awarded, the purchase price (if any) to be paid by the Participant, the time or
times at which such Awards may be subject to forfeiture (if any), the vesting
schedule (if any) and rights to acceleration thereof, and all other terms and
conditions of such Awards. Without limiting the generality of the foregoing, the
Committee shall also determine the right of the Company to repurchase all or
part of such shares at their issue price or other stated or formula price (if
any) from the Participant in the event that conditions specified by the Board in
the applicable Award are not satisfied prior to the end of the applicable
Restriction Period (as defined below). The Committee may condition the grant or
vesting of Restricted Stock upon the attainment of specified performance targets
(including, the Performance Goals specified in Exhibit A hereto) or such other
factors as the Committee may determine, in its sole and absolute discretion,
including to comply with the requirements of the “performance based”
compensation exception under Section 162(m) of the Code. Unless otherwise
determined by the Committee, the Participant shall not be permitted to transfer
shares of Restricted Stock awarded under the Plan during a period set by the
Committee (if any) (the “Restriction Period”) commencing with the date of such
Award, as set forth in the applicable Award agreement.


b.    Terms and Conditions. The Board shall determine the terms and conditions
of any such Award of Restricted Stock. The purchase price of Restricted Stock,
if any, shall be fixed by the Committee. The purchase price for shares of
Restricted Stock may be zero to the extent permitted by applicable law, and, to
the extent not so permitted, such purchase price may not be less than par value.
Each Participant receiving Restricted Stock shall be issued a stock certificate
in respect of such shares of Restricted Stock, unless the Committee elects to
use another system, such as book entries by the transfer agent, as evidencing
ownership of shares of Restricted Stock. Such certificate shall be registered in
the name of such Participant, and shall, in addition to such legends required by
applicable securities laws, bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Award, substantially in the
following form:


“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the American Railcar
Industries, Inc. (the “Company”) 2005 Amended and Restated Equity Incentive Plan
(Effective April 28, 2015) (the “Plan”), and an Award agreement entered into
between the registered owner and the Company dated                     . Copies
of such Plan and Award agreement are on file at the principal office of the
Company.”


    Any stock certificates issued in respect of a Restricted Stock Award shall
be registered in the name of the Participant and, unless otherwise determined by
the Committee, deposited by the Participant, together with a stock power
endorsed in blank, with the Company (or its designee). After the expiration of
the applicable Restriction Period, the Company (or such designee) shall deliver
the certificates no longer subject to such restrictions to the Participant or,
if the Participant has died, to the beneficiary designated by a Participant, in
a manner determined by the Committee, to receive amounts due or exercise rights
of the Participant in the event of the Participant's death (the "Designated
Beneficiary"). In the absence of an effective designation by a Participant,
Designated Beneficiary shall mean the Participant's estate.


c.    Objective Performance Goals, Formulae or Standards. Notwithstanding the
foregoing, if an Award of Restricted Stock is intended to comply with the
“performance based” compensation exception under Section 162(m) of the Code, and
if the grant of such Award or the lapse of restrictions is based on the
attainment of Performance Goals, the Committee shall establish the objective
Performance Goals and the applicable number of shares of Restricted Stock to be
granted (or the applicable vesting percentage of the Restricted Stock applicable
to each Participant or class of Participants) in writing prior to the beginning
of the applicable Performance Period or at such later date as otherwise
determined by the Committee (but in no event later than 90 days after the
beginning of the applicable Performance Period), provided that the outcome of
the Performance Goals is substantially



--------------------------------------------------------------------------------



uncertain at the time the Committee actually establishes the Performance Goals
and, in each case, as permitted under Section 162(m) of the Code with regard to
Restricted Stock that is intended to comply with the “performance based”
compensation exception under Section 162(m) of the Code. With regard to
Restricted Stock that is intended to comply with the “performance based”
compensation exception under Section 162(m) of the Code, the applicable
performance target shall be based on one or more of the Performance Goals set
forth in Exhibit A hereto.


7.    Other Stock-Based Awards.


a.    Grant.    The Committee shall have the right to grant Other Stock-Based
Awards that are payable in, valued in whole or in part by reference to, or
otherwise based on or related to shares of Common Stock, including but not
limited to, shares of Common Stock awarded purely as a bonus and not subject to
any restrictions or conditions, shares of Common Stock in payment of the amounts
due under an incentive or performance plan sponsored or maintained by the
Company or an Affiliate, stock appreciation rights, stock equivalent units,
restricted stock units, phantom stock awards or units, Performance Shares,
Performance Units, deferred stock, deferred stock units, and awards valued by
reference to book value of shares of Common Stock. Subject to the provisions of
the Plan, the Committee shall, in its sole and absolute discretion, have
authority to determine the Participants, to whom, and the time or times at
which, such Awards shall be made, the number of shares of Common Stock to be
subject to such Awards, and all other terms and conditions of the Awards. At the
sole and absolute discretion of the Committee, other Stock-Based Awards may be
settled in cash, in shares of Common Stock of equivalent value, or in some
combination thereof. The Committee may condition the grant, vesting or payment
of Other Stock-Based Awards upon the attainment of specified performance targets
(including, the Performance Goals specified in Exhibit A attached hereto) or
such other factors as the Committee may determine, in its sole and absolute
discretion, including to comply with the requirements of the “performance based”
compensation exception under Section 162(m) of the Code.


b.     Objective Performance Goals, Formulae or Standards. Notwithstanding the
foregoing, if an Other Stock-Based Award is intended to comply with the
“performance based” compensation exception under Section 162(m) of the Code, and
if the grant of such Other Stock-Based Award or the lapse of restrictions is
based on the attainment of Performance Goals, the Committee shall establish the
objective Performance Goals and the applicable vesting percentage of the Other
Stock-Based Award applicable to each Participant or class of Participants in
writing prior to the beginning of the applicable Performance Period or at such
later date as otherwise determined by the Committee (but in no event later than
90 days after the beginning of the applicable Performance Period), provided that
the outcome of the Performance Goals is substantially uncertain at the time the
Committee actually establishes the Performance Goals, and, in each case, as
permitted under Section 162(m) of the Code with regard to an Other Stock-Based
Award that is intended to comply with the “performance based” compensation
exception under Section 162(m) of the Code. With regard to an Other Stock-Based
Award that is intended to comply with the “performance based” compensation
exception under Section 162(m) of the Code, the applicable performance target
shall be based on one or more of the Performance Goals set forth in Exhibit A
hereto.


8.    Performance-Based Cash Awards.


a.    Grant of Awards.    The Committee shall have authority to determine the
Participants to whom, and the time or times at which, Performance-Based Cash
Awards shall be made, the dollar amount to be awarded pursuant to such
Performance-Based Cash Award, and all other conditions for the payment of the
Performance-Based Cash Award. Except as otherwise provided herein, the Committee
shall condition the right to payment of any Performance-Based Cash Award upon
the attainment of specified performance goals (including the Performance Goals)
established pursuant to paragraph (c)(iii) below and such other factors as the
Committee may determine, including to comply with the requirements of Section
162(m) of the Code. The Committee may establish different Performance Goals for
different Participants. Performance-Based Cash Awards that are intended to
constitute “qualified performance-based compensation” (within the meaning of
Code Section 162(m)) may be issued under the Company’s Management Incentive
Program(s), as in effect from time to time.


b.    Individual Awards. Subject to paragraph (c)(iii) below, for any
Participant the Committee may specify a targeted Performance-Based Cash Award
for a Performance Period (each an “Individual Target Award”). An Individual
Target Award may be expressed, at the Committee’s sole and absolute discretion,
as a fixed dollar amount, a percentage of the Participant’s base pay, as a
percentage of a bonus pool funded by a formula based on achievement of
Performance Goals, or an amount determined pursuant to an objective formula or
standard. The Committee’s establishment of an Individual Target Award for a
Participant for a Performance Period shall not imply or require that the same
level or any Individual Target Award be established for the Participant for any
subsequent Performance Period or for any other Participant for that Performance
Period or any subsequent Performance Period. At the time the Performance Goals
are established (as provided in paragraph (c)(iii) below), the Committee shall
prescribe a formula to determine the maximum and minimum percentages (which may
be greater or less than 100% of an Individual Target Award) that may be earned
or payable based upon the degree of attainment of the applicable Performance
Goals during the Performance Period. Notwithstanding anything else herein, the
Committee may exercise negative discretion to pay a Participant



--------------------------------------------------------------------------------



an amount that is less than the Participant’s Individual Target Award (or
attained percentages thereof) regardless of the degree of attainment of the
performance goals.


c.    Terms and Conditions. Performance-Based Cash Awards shall be subject to
the following terms and conditions:
    
i.    At the expiration of the applicable Performance Period, the Committee
shall determine and certify in writing the extent to which the Performance Goals
established pursuant to paragraph (c)(iii) below are achieved and, if
applicable, the percentage of the Performance-Based Cash Award that has been
vested and earned.


ii.    In the event of a Participant’s Disability (as defined in Section
22(e)(3) of the Code) or death, or in cases of special circumstances (to the
extent permitted under Section 162(m) of the Code with regard to a
Performance-Based Cash Award that is intended to comply with Section 162(m) of
the Code), the Committee may waive in whole or in part any or all of the
limitations imposed thereunder with respect to any or all of a Performance-Based
Cash Award.


iii.    The Performance Goals for the earning of Performance-Based Cash Awards
shall be established by the Committee in writing on or before the date the grant
of Performance-Based Cash Award is made and while the outcome of the Performance
Goals is substantially uncertain and that is permitted under Section 162(m) of
the Code with regard to a Performance-Based Cash Award that is intended to
comply with Section 162(m) of the Code. With regard to a Performance-Based Cash
Award that is intended to comply with Section 162(m) of the Code, to the extent
any such provision set forth in the prior sentence would create impermissible
discretion under Section 162(m) of the Code or otherwise violate Section 162(m)
of the Code, such provision shall be of no force or effect.


iv.    Following the Committee’s determination and certification in accordance
with subsection (i) above, the earned Performance-Based Cash Award amount shall
be paid to the Participant or his or her legal representative, in accordance
with the terms and conditions set forth in the Performance-Based Cash Award
agreement. Notwithstanding the foregoing, the Committee may exercise negative
discretion to pay an amount less than otherwise would be provided under the
applicable level of attainment of the performance goals.


9.    General Provisions Applicable to Awards.


a.    Transferability of Awards. Except as the Committee may otherwise determine
or provide in an Award, Awards shall not be sold, assigned, transferred, pledged
or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the life of the Participant, Stock Options shall be
exercisable only by the Participant. Notwithstanding the foregoing, the
Committee may determine, in its sole and absolute discretion, that a
Nonstatutory Option is transferable to a Family Member in whole or in part, and
in such circumstances, and under such conditions as specified by the Committee.
A Nonstatutory Option that is transferred to a Family Member pursuant to the
preceding sentence (i) may not be transferred subsequently other than by will or
by the laws of descent and distribution and (ii) remains subject to the terms of
the Plan and the applicable Award agreement. References to a Participant, to the
extent relevant in the context, shall include references to authorized
transferees.


b.    Documentation. Each Award under the Plan shall be evidenced by a written
instrument in such form as the Committee shall determine or as executed by an
officer of the Company pursuant to authority delegated by the Committee. Each
Award may contain terms and conditions in addition to those set forth in the
Plan, provided that such terms and conditions do not contravene the provisions
of the Plan or applicable law.


c.    Committee Discretion. The terms of each type of Award need not be
identical, and the Committee need not treat Participants uniformly.


d.    Additional Award Provisions. The Committee may, in its sole and absolute
discretion, include additional provisions in any Award granted under the Plan,
including without limitation restrictions on transfer, repurchase rights,
commitments to pay cash bonuses, to make, arrange for or guaranty loans or to
transfer other property to Participants upon exercise of Awards, or transfer
other property to Participants upon exercise of Awards, or such other provisions
as shall be determined by the Committee; provided that such additional
provisions shall not be inconsistent with any other term or condition of the
Plan or applicable law.


e.    Termination of Status. The Committee shall determine the effect on an
Award of the disability (as defined in Section 22(e)(3) of the Code), death,
retirement, authorized leave of absence or other change in the employment or
other status of a Participant and the extent to which, and the period during
which, the Participant, or the Participant's legal representative, conservator,
guardian or Designated Beneficiary, may exercise rights under the Award, subject
to applicable law and the provisions



--------------------------------------------------------------------------------



of the Code related to Incentive Stock Options; provided that the Committee
shall make no determinations that would cause any outstanding Award that is
intended to qualify as performance-based compensation under Code Section 162(m)
to fail to so qualify under Code Section 162(m).


f.    Change in Control. Unless otherwise expressly provided in the applicable
Award agreement, in connection with the occurrence of a Change in Control (as
defined below), the Committee shall, in its sole and absolute discretion as to
any outstanding Awards including any portions thereof (on the same basis or on
different bases, as the Committee shall specify), take one or any combination of
the following actions:


A.    make appropriate provision for the continuation of such Awards by the
Company or the assumption of such Awards by the surviving or acquiring entity
and by substituting on an equitable basis for the shares then subject to such
Awards either (x) the consideration payable with respect to the outstanding
shares of Common Stock in connection with the Change in Control, (y) shares of
stock of the surviving or acquiring corporation or (z) such other securities as
the Committee deems appropriate, the fair market value of which (as determined
by the Committee in its sole and absolute discretion) shall not materially
differ from the fair market value of the shares of Common Stock subject to such
Awards immediately preceding the Change in Control; provided that any assumption
or substitution of any Incentive Stock Options shall be structured in a manner
intended to comply with the requirements of Treasury Regulation §1.424-1 (and
any amendments thereto);


B.    accelerate the date of exercise or vesting of such Awards;


C.    permit the exchange of such Award for the right to participate in any
equity or incentive plan or other employee benefit plan of any successor
corporation;


D.    provide for the repurchase of the Award for an amount equal to the
difference of (i) the consideration received per share for the securities
underlying the Award in the Change in Control minus (ii) the per share exercise
price, if any, of such securities. Such amount shall be payable in cash for the
property payable with respect to such securities in connection with the Change
in Control. The value of any such property shall be determined by the Committee
in its sole and absolute discretion; or


E.    provide for the termination of any such Awards immediately prior to a
Change in Control; provided that no such termination will be effective if the
Change in Control is not consummated.


g.    Change in Control Defined. For purposes of this Agreement, “Change in
Control” means the consummation of any transaction (including, without
limitation, any sale of stock, merger, consolidation or spin-off), the result of
which is that any Person, other than Mr. Carl Icahn or the Related Parties,
becomes the Beneficial Owner, directly or indirectly, of more than 50% of the
Voting Stock of the Company. For purposes of the definition of Change in
Control, the capitalized terms shall have the following meaning: “Beneficial
Owner” has the meaning assigned to such term in Rule 13d-3 and Rule 13d-5 under
the Exchange Act, except that in calculating the beneficial ownership of any
particular “person” (as that term is used in Section 13(d)(3) of the Exchange
Act), such “person” shall be deemed to have beneficial ownership of all
securities that such “person” has the right to acquire by conversion or exercise
of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning. “Related Parties” means: (1)
Mr. Carl Icahn, any spouse and any child, stepchild, sibling or descendant of
Mr. Carl Icahn; (2) any estate of Mr. Carl Icahn or of any person under clause
(1); (3) any person who receives a beneficial interest in any estate under
clause (2) to the extent of such interest; (4) any executor, personal
administrator or trustee who holds such beneficial interest in the Company for
the benefit of, or as fiduciary for, any person under clause (1), (2) or (3) to
the extent of such interest; and (5) any Person, directly or indirectly owned or
controlled by Mr. Carl Icahn or any other person or persons identified in clause
(1), (2), (3) or (4), and (6) any not-for-profit entity not subject to taxation
pursuant to Section 501(c)(3) of the Code or any successor provision to which
Mr. Carl Icahn or any person identified in clause (1), (2), or (3) above is a
member of the Board of Directors or an equivalent governing body of, and is a
senior officer or trustee, as the case may be, of any such entity. “Voting
Stock” means any class or series of capital stock, or of an equity interest in
an entity other than a corporation, that is (A) ordinarily entitled to vote in
the election of directors thereof at a meeting of stockholders called for such
purpose, without the occurrence of any additional event or contingency or (B) in
the case of an entity other than a corporation, ordinarily entitled to elect or
appoint the governing body of such entity, without the occurrence of any
additional event or contingency.


h.    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Committee shall notify each Participant as soon
as practicable prior to the effective date of such proposed transaction. The
Committee in its sole and absolute discretion may provide for a Participant to
have the right to exercise his or her Award until fifteen (15) days prior to
such transaction as to all of the shares of Common Stock covered by the Option
or other Award, including shares as to which the Option or other Award would not
otherwise be exercisable, which exercise may in the sole and absolute discretion
of



--------------------------------------------------------------------------------



the Committee, be made subject to and conditioned upon the consummation of such
proposed transaction. In addition, the Committee may provide that any Company
repurchase option applicable to any shares of Common Stock purchased upon
exercise of an Option or other Award shall lapse as to all such shares of Common
Stock, provided the proposed dissolution and liquidation takes place at the time
and in the manner contemplated.


i.    Assumption of Awards Upon Certain Events. In connection with a merger or
consolidation of an entity with the Company or the acquisition by the Company of
property or stock of an entity, the Committee may grant Awards under the Plan in
substitution for stock and stock-based awards issued by such entity or an
affiliate thereof. The substitute Awards shall be granted on such terms and
conditions as the Committee considers appropriate in the circumstances.


j.    Parachute Payments and Parachute Awards. Notwithstanding the provisions of
Section 9(f) and in the sole and absolute discretion of the Company, if, in
connection with a Change in Control described therein, a tax under Section 4999
of the Code would be imposed on the Participant (after taking into account the
exceptions set forth in Sections 280G(b)(4) and 280G(b)(5) of the Code, if
applicable), then the number of Awards that shall become exercisable, realizable
or vested as provided in such Section shall be reduced (or delayed), to the
minimum extent necessary, so that no such tax would be imposed on the
Participant. All determinations required to be made under this Section 9(j)
shall be made by the Company.


k.    Amendment of Awards. The Committee may amend, modify or terminate any
outstanding Award including, but not limited to, substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonstatutory Stock
Option, provided that the Participant's consent to such action shall be required
unless the Committee determines that the action, taking into account any related
action, would not materially and adversely affect the Participant and such
action is expressly permitted herein, including, without limitation, Section
9(m).


l.    Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company's counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.


m.    Acceleration. The Committee may, without the Participant’s consent, at any
time provide that any Options shall become immediately exercisable in full or in
part, that any other Awards shall be free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be,
despite the fact that the foregoing actions may (i) cause the application of
Sections 280G and 4999 of the Code if a change in control of the Company occurs,
or (ii) disqualify all or part of the Option as an Incentive Stock Option.
Notwithstanding the foregoing, the Committee shall not take any action that
would cause any outstanding Award that is intended to qualify as
performance-based compensation under Code Section 162(m) to fail to so qualify
under Code Section 162(m)


10.    Withholding. The Company shall have the right to deduct from payments of
any kind otherwise due to a Participant, or to otherwise require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of, any federal, state or local taxes of
any kind required by law to be withheld. Subject to the prior approval of the
Company, which may be withheld by the Company in its sole and absolute
discretion, a Participant may elect to satisfy such obligation, in whole or in
part, (a) by causing the Company to withhold shares of Common Stock otherwise
issuable pursuant to the exercise of an Option or the issuance of shares of
Common Stock subject to an Award or (b) by delivering to the Company shares of
Common Stock already owned by the Participant. Any shares of Common Stock so
delivered or withheld shall have a Fair Market Value equal to the statutorily
required withholding obligation with regard to the applicable Participant as
shall be determined by the Company as of the date that the amount of tax to be
withheld is to be determined. A Participant who has made an election pursuant to
this Section may only satisfy his or her withholding obligation with shares of
Common Stock that are not subject to any repurchase, forfeiture, unfulfilled
vesting or other similar requirements.


11.    Forfeiture and Clawback of Awards


a.    Engagement or Employment Terminated for Cause. If the employment or
engagement of any Participant is terminated "for Cause," any Award held by such
Participant shall terminate, upon a determination of the Committee in its sole
and absolute discretion that such Award shall so terminate, on the date of such
termination. Upon any such determination by the Committee, any and all
outstanding Awards (whether or not vested) held by such Participant shall be
immediately forfeited, cancelled and terminated and any Option shall thereupon
not be exercisable to any extent whatsoever, and the Company shall have the
right to repurchase any shares of Common Stock, subject to a Restricted Stock or
other Award whether or not such shares have



--------------------------------------------------------------------------------



vested, at the Participant’s initial purchase price. For purposes of this
Section 11, "for Cause" shall be defined as follows: (i) if the Participant has
executed an employment agreement, then the definition of “cause” contained
therein, if any, shall govern, or (ii) conduct, as determined by the Committee,
involving any one or more of the following: (a) misconduct or inadequate
performance by the Participant that is injurious to the Company; (b) the
commission of an act of embezzlement, fraud or theft, that results in economic
loss, damage or injury to the Company; (c) the unauthorized disclosure of any
trade secret or confidential information of the Company (or any client,
customer, supplier or other third party who has a business relationship with the
Company) or the violation of any noncompetition or nonsolicitation covenant or
assignment of inventions obligation with the Company; (d) the commission of an
act that constitutes unfair competition with the Company or that induces any
customer or prospective customer of the Company to breach a contract with the
Company or to decline to do business with the Company; (e) the indictment of the
Participant for a felony or serious misdemeanor offense, either in connection
with the performance of his or her obligations to the Company or that shall
adversely affect the Participant's ability to perform such obligations; (f) the
commission of an act of fraud or breach of fiduciary duty that results in loss,
damage or injury to the Company; or (g) the failure of the Participant to
perform in a material respect his or her employment, consulting or advisory
obligations without proper cause. The Committee may in its sole and absolute
discretion waive or modify the provisions of this Section at a meeting of the
Committee with respect to any individual Participant with regard to the facts
and circumstances of any particular situation involving a determination under
this Section.


b.    Recovery of Certain Awards. If the Committee, in its sole and absolute
discretion, determines that (i) there has been misconduct or a gross dereliction
of duty resulting in either a violation of law or Company policy or procedures,
that, in either case, causes significant financial or reputational harm to the
Company (or any of its Affiliates), and (ii) a Participant committed the
misconduct/gross dereliction of duty, or failed in his or her responsibility to
manage or monitor the applicable conduct or risk, then, to the extent not
prohibited by applicable law, the Committee, in its sole and absolute
discretion, may seek reimbursement from such Participant (and such Participant
shall be obligated to repay) all or any portion of any payments made to such
Participant in respect of any Award; provided, however, that the Committee may
only seek such reimbursement in respect of payments made to a Participant within
the three-year period preceding the date that the Committee makes a
determination that there has been such misconduct or a gross dereliction of
duty.
c.    Restatement. To the extent not prohibited by applicable law, if a
Participant is an officer of the Company, or, if applicable, has otherwise been
designated by the Board as an “officer” for purposes of Section 16 of the
Exchange Act, the Committee may, in its sole and absolute discretion, seek
reimbursement of any payment made to such Participant in respect of an Award in
the event of a restatement of the Company’s (or any of its subsidiaries’)
financial results (occurring due to material noncompliance with any financial
reporting requirements under applicable securities laws) that reduced a
previously granted payment made to such Participant in respect of such Award. In
that event, the Committee may, in its sole and absolute discretion, seek to
recover the amount of any such payment made to the Participant that exceeded the
amount that would have been paid based on the restated financial results.
d.    Legal Requirement. If the Company subsequently determines that it is
required by law to apply a “clawback” or alternate recoupment provision to any
Award, under the Dodd-Frank Wall Street Reform and Consumer Protection Act or
otherwise, then such clawback or recoupment provision also shall apply to such
Award, as if it had been included on the effective date of this Plan.
e.    Set-Off. To the extent not prohibited under applicable law, the Committee,
in its sole and absolute discretion, will have the right to set off (or cause to
be set off) any amounts otherwise due to a Participant from the Company in
satisfaction of any repayment obligation of such Participant hereunder, provided
that any such amounts are exempt from, or set off in a manner intended to comply
with the requirements of Code Section 409A.



--------------------------------------------------------------------------------



12.    Miscellaneous.


a.    Definitions.


i.“Affiliate” shall mean, other than the Company, (i) any corporation in an
unbroken chain of corporations beginning with the Company that owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain; (ii) any
corporation, trade or business (including, without limitation, a partnership or
limited liability company) that is controlled fifty percent (50%) or more
(whether by ownership of stock, assets or an equivalent ownership interest or
voting interest) by the Company and/or its Affiliates; or (iii) any other
entity, approved by the Committee as an Affiliate under the Plan, in which the
Company or any of its Affiliates has a material equity interest.
    
ii.“Board” shall mean the Board of Directors of the Company.


iii.“Committee” shall mean (a) with respect to the application of the Plan to
employees, officers, consultants and advisors of the Company and its Parents and
Affiliates, a committee or subcommittee of the Board appointed from time to time
by the Board, which committee or subcommittee shall consist of two or more
non-employee directors, each of whom is intended to be (1) to the extent
required by Rule 16b-3, a “non-employee director” as defined in Rule 16b-3; (2)
to the extent required by Section 162(m) of the Code, an “outside director” as
defined under Section 162(m) of the Code; and (3) as applicable, an “independent
director” as defined under the rules of the Nasdaq Stock Market or other
applicable stock exchange rules; and (b) with respect to the application of the
Plan to non-employee directors of the Company or an Affiliate of the Company,
the Board. Notwithstanding the foregoing, if and to the extent that no Committee
exists that has the authority to administer the Plan, the functions of the
Committee shall be exercised by the Board. If for any reason the appointed
Committee does not meet the requirements of Rule 16b-3 or Section 162(m) of the
Code, such noncompliance shall not affect the validity of the awards, grants,
interpretations or other actions of the Committee.


iv."Company," for purposes of eligibility under the Plan, shall include any
present or future subsidiary corporations of American Railcar Industries, Inc.,
as defined in Section 424(f) of the Code (a "Subsidiary"), and any present or
future parent corporation of American Railcar Industries, Inc., as defined in
Section 424(e) of the Code. For purposes of Awards other than Incentive Stock
Options, the term "Company" shall include any other business venture in which
the Company has a direct or indirect significant interest, as determined by the
Board in its sole and absolute discretion.


v."Code" means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.


vi."Employee" for purposes of eligibility under the Plan shall include a person
to whom an offer of employment has been extended by the Company or any of its
Affiliates.


vii.“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and all rules and regulations promulgated thereunder. Any reference to any
section of the Exchange Act shall also be a reference to any successor
provision.


viii.“Fair Market Value” for purposes of the Plan, unless otherwise required by
any applicable provision of the Code or any regulations issued thereunder, shall
mean, as of any date, (a) (i) if the Common Stock is listed on any national
securities exchange, the last reported sales price for the Company’s Common
Stock (on such date) or the closing bid, if no sales were reported as quoted on
such exchange as reported in The Wall Street Journal or such other source as the
Committee deems reliable, or (ii) the average of the closing bid and asked
prices last quoted (on such date) by an automated quotation system sponsored by
the Financial Industry Regulatory Authority, if the Common Stock is not reported
on a national securities exchange, or (b) if the Common Stock shall not have
been reported or quoted on such date, on the first day prior thereto on which
the Common Stock was reported or quoted. Notwithstanding the foregoing, to the
extent consistent with the requirements of Section 422 or 409A of the Code, as
applicable, the Committee may modify the definition of Fair Market Value to
reflect any changes in the trading practices of any exchange on which the Common
Stock is listed or traded. For purposes of the grant of any Award, the
applicable date shall be the date as of which the Award is granted; provided
that such date shall in no event be prior to the date the Committee makes the
determination to grant the Award. For purposes of the exercise of any Award, the
applicable date shall be the date a notice of exercise is received by the
Committee or, if not a day on which the applicable market is open, the next day
that it is open. Notwithstanding the foregoing, if the Committee determines that
such closing price does not properly reflect the



--------------------------------------------------------------------------------



fair market value of a share of the Common Stock, the Fair Market Value shall be
determined by the Committee using such method as it deems reasonable and
consistent with the applicable requirements of the Code and the regulations
issued thereunder, including without limitation the requirements of Section 422
or 409A of the Code, as applicable. If the Common Stock is not traded, listed or
otherwise reported or quoted, then Fair Market Value means the fair market value
of a share of the Common Stock as determined by the Committee in good faith in
whatever manner it considers appropriate taking into account the requirements of
Section 409A or Section 422 of the Code, as applicable.


ix.“Family Member” shall mean “family member” as defined in Section A.1.(5) of
the general instructions of Form S-8, as may be amended from time to time.


x.“Other Stock-Based Award” shall mean an Award under Section 7 of the Plan that
is valued in whole or in part by reference to, or is payable in or otherwise
based on, Common Stock, including, without limitation, an Award valued by
reference to an Affiliate.


xi.“Performance-Based Cash Award” shall mean a cash Award under Section 8 that
is payable or otherwise based on the attainment of certain pre-established
Performance Goals during a Performance Period.


xii.“Performance Goal” shall mean the performance goals described on Exhibit A.
Notwithstanding anything herein to the contrary, the Committee may establish the
same or different Performance Goals for any one or more types of Awards granted
under the Plan (whether granted alone, in addition to or in tandem with other
Awards).


xiii.“Performance Period” shall mean each fiscal year of the Company or such
other period (as specified by the Committee) over which the attainment of
Performance Goals is measured.


xiv.“Performance Share” shall mean an Other Stock-Based Award of the right to
receive a number of shares of Common Stock or cash of an equivalent value at the
end of a specified Performance Period.


xv.“Performance Unit” shall mean an Other Stock-Based Award of the right to
receive a fixed dollar amount, payable in cash or Common Stock or a combination
of both, at the end of a specified Performance Period.


xvi.“Restricted Stock” means an award of shares of Common Stock under this Plan
that is subject to Section 6.
    
xvii.“Rule 16b-3” shall mean Rule 16b-3 under Section 16(b) of the Exchange Act.
xviii.“Stock Option” or “Option” shall mean any Option to purchase shares of
Common Stock granted to a Participant pursuant to Section 5.


b.    No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment, service or any other
relationship with the Company or its Affiliates. The Company expressly reserves
the right at any time to dismiss or otherwise terminate its relationship with a
Participant free from any liability or claim under the Plan.


c.    No Rights As Stockholder. Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Award until becoming the record holder thereof.


d.    Amendment of Plan. The Board may amend, suspend or terminate the Plan or
any portion thereof at any time.


e.    Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the state of
New York, without regard to any applicable conflicts of law.
    
f.    Confidentiality, Non-Compete and Non-Solicit. Each Participant agrees to
execute and deliver to the Company a Confidentiality, Non-Compete and
Non-Solicit Agreement in form and substance acceptable to the Company.


g.    Unfunded Status of Plan. The Plan is an “unfunded” plan for incentive and
deferred compensation. With respect to any payments as to which a Participant
has a fixed and vested interest but which are not yet made to a Participant by
the Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general unsecured creditor of the Company.



--------------------------------------------------------------------------------





h.    Other Benefits. No Award granted or paid under the Plan shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or its Affiliates nor affect any benefits under any other benefit plan
now or subsequently in effect under which the availability or amount of benefits
is related to the level of compensation, except to the extent expressly set
forth in any such retirement or other benefit plan.


i.    Death/Disability. The Committee may in its sole and absolute discretion
require the transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award. The
Committee may also require the agreement of the transferee to be bound by all of
the terms and conditions of the Plan.


j.    Successors/Severability. The Plan shall be binding on all successors and
permitted assigns of a Participant, including, without limitation, the estate of
such Participant and the executor, administrator or trustee of such estate. If
any provision of the Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
the Plan shall be construed and enforced as if such provisions had not been
included.


k.    Section 409A of the Code. Although the Company does not guarantee to a
Participant the particular tax treatment of any Award, all Awards are intended
to comply with, or be exempt from, the requirements of Section 409A of the Code
and the Plan and any Award agreement shall be limited, construed and interpreted
in accordance with such intent. To the extent that any Award constitutes
“non-qualified deferred compensation” pursuant to Section 409A of the Code (a
“Section 409A Covered Award”), it is intended to be paid in a manner that will
comply with Section 409A of the Code. In no event shall the Company be liable
for any additional tax, interest or penalties that may be imposed on a
Participant by Section 409A of the Code or for any damages for failing to comply
with Section 409A of the Code. Notwithstanding anything in the Plan or in an
Award to the contrary, the following provisions shall apply to Section 409A
Covered Awards:


i.     A termination of employment shall not be deemed to have occurred for
purposes of any provision of a Section 409A Covered Award providing for payment
upon or following a termination of the Participant’s employment unless such
termination is also a “separation from service” within the meaning of Section
409A of the Code and, for purposes of any such provision of a Section 409A
Covered Award, references to a “termination,” “termination of employment” or
like terms shall mean separation from service. Notwithstanding any provision to
the contrary in the Plan or the Award, if the Participant is deemed on the date
of the Participant’s Termination to be a “specified employee” within the meaning
of that term under Section 409A(a)(2)(B) of the Code and using the
identification methodology selected by the Company from time to time, or if
none, the default methodology set forth in Section 409A of the Code, then with
regard to any such payment under a Section 409A Covered Award, to the extent
required to be delayed in compliance with Section 409A(a)(2)(B) of the Code,
such payment shall not be made prior to the earlier of (i) the expiration of the
six-month period measured from the date of the Participant’s separation from
service, and (ii) the date of the Participant’s death. All payments delayed
pursuant to this Section shall be paid to the Participant on the first day of
the seventh month following the date of the Participant’s separation from
service or, if earlier, on the date of the Participant’s death.


ii.     With respect to any payment pursuant to a Section 409A Covered Award
that is triggered upon a Change in Control, the settlement of such Award shall
not occur until the earliest of (i) the Change in Control if such Change in
Control constitutes a “change in the ownership of the corporation,” a “change in
effective control of the corporation” or a “change in the ownership of a
substantial portion of the assets of the corporation,” within the meaning of
Section 409A(a)(2)(A)(v) of the Code, (ii) the date such Award otherwise would
be settled pursuant to the terms of the applicable Award agreement and (iii) the
Participant’s “separation from service” within the meaning of Section 409A of
the Code.
  
iii.     For purposes of Section 409A of the Code, a Participant’s right to
receive any installment payments under the Plan or pursuant to an Award shall be
treated as a right to receive a series of separate and distinct payments.


iv.     Whenever a payment under the Plan or pursuant to an Award specifies a
payment period with reference to a number of days (e.g., “payment shall be made
within 30 days following the date of termination”), the actual date of payment
within the specified period shall be within the sole and absolute discretion of
the Company.





--------------------------------------------------------------------------------



EXHIBIT A


PERFORMANCE GOALS


Performance Goals established for purposes of the grant and/or exercisability of
Awards intended to be “performance-based” under Section 162(m) of the Code shall
consist of objective tests based on one or more of the following (“Performance
Goals”), to the extent permitted under Section 162(m) of the Code: sales, free
cash flow, revenue, pre-tax or after-tax profit levels, earnings per share,
operating earnings, earnings before interest and taxes, earnings before
interest, taxes, depreciation and amortization, net operating profits after tax,
and net income; operating income including joint venture earnings (or loss) and
other income (or loss), adjusted to exclude stock based compensation expense (or
income), and before interest, taxes, depreciation, and amortization; total
stockholder return; return on assets, tangible assets, equity, capital or
investment, cash flow and cash flow return on investment, cash flow before
interest and financing, value cash flow, economic value added and economic
profit; growth in earnings per share, debt to equity ratio, market share, price
per share of Common Stock, economic value added and market value added; levels
of capital expenditures, sales general and administrative expense, operating
expense and maintenance expense, safety, railcar shipments, product shipment
levels, new business bookings, productivity, restructuring, measures of customer
satisfaction and/or customer service, as determined from time to time including
the relative improvement therein; or such similar objectively determinable
financial or other measures as may be adopted by the Committee in its sole and
absolute discretion.


The criteria selected by the Committee may relate to the performance of the
Company as a whole or upon the performance of an Affiliate, business unit,
division or department or any combination thereof and either as an absolute
measure or as a measure of comparative performance relative to a peer group of
companies, an index, budget, prior period, or combination thereof, or other
standard selected by the Committee. The criteria selected by the Committee shall
be calculated in accordance with (a) the Company’s financial statements or
(b) generally accepted accounting principles or (c) any other methodology
established by the Committee prior to the issuance of an Award. A Performance
Goal may include a threshold level of performance below which no payout or
vesting will occur, target levels of performance at which a full payout or full
vesting will occur, and/or a maximum level of performance at which a specified
additional payout or vesting will occur. Performance Goals may differ among
Participants, including among similarly situated Participants. Performance Goals
shall be subject to certification by the Committee. To the extent permitted
under Section 162(m) of the Code, unless the Committee otherwise determines, in
its sole and absolute discretion, the Committee shall disregard and exclude the
impact of the following items, events, occurrences or circumstances: (i)
restructurings, discontinued operations, disposal of a business, extraordinary
items, and other unusual or non-recurring charges, events or circumstances, (ii)
an event either not directly related to the operations of the Company (or a
subsidiary, division or other operational unit of the Company) or not within the
reasonable control of the Company’s management, (iii) the operations of any
business acquired by the Company (or a subsidiary, division or other operational
unit of the Company), or (iv) a change in accounting standards required by
generally accepted accounting principles.  To the extent permitted under Section
162(m) of the Code, the Committee may also adjust the Performance Goals to
reflect other items, events, occurrences or circumstances or disregard or
exclude the impact of such items, events, occurrences or circumstances. Once a
Performance Goal is established, the Committee shall have no discretion to
increase the amount of compensation that would otherwise be payable to a
recipient upon attainment of a Performance Goal; provided, however, that the
Committee shall retain “negative discretion” to adjust bonus payments as
permitted by Section 162(m) of the Code and Treasury Regulations issued
thereunder.



